Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the amendment filed on 08/02/2021.
Claims 1, 4, 7, 10 and 19 have been amended.
Claims 1-21 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 2016/0211693 A1) in view of Poutiatine (US 8,905,964 B2).
Claim 1:
Stevens discloses an apparatus (See Fig. 4, the vaporization unit 405) comprising:
one or more cartridges comprising one or more substances to dispense to a user (See flavored and colored cartridges in P0022 as substance containers in Fig. 4, Item 110, P0089, P0092.); 
one or more actuators configured to actuate the one or more cartridges for dispensing of the one or more substances from the one or more cartridges (See Fig. 4, Actuator, Item 117.);
a heating element configured to heat one or more substances of the one or more cartridges to a point of vaporization to generate a vaporized form of the substance an outlet port through which the vaporized form of the substance is inhalable by the user (See Fig. 4, heating element, Item 190, near the vaporization chamber, Item 130 and mouthpiece for inhaling mentioned in P0092-P0093, P0099.);
one or more processors (See Fig. 19, P0124, Bluetooth in P0154, P00173-P0174 and wireless communication in P0175.) configured to:
receive over one or more networks instructions to dispense the one or more substances in a vaporizing form to the user (In [P0154] one or more processors in the multiprocessor network are configured to operate a Bluetooth transceiver 615 which is configured to detect and establish communication between the multiprocessor network and the vaporization unit 405 in proximity to the multiprocessor network. FIG. 19 depicts communication between a filling machine and a vaporization unit and FIG. 20 is algorithm describing steps involved in filling a vaporization unit with substance mentioned in P0173-P0174. A user synced with a smart device (P0168, P0182-P0183, P0186) is provided feedback using the vaporization unit shown in Fig. 4 and FIG. 20 is a flow chart describing steps involved in filling a vaporization unit with substance mentioned in P0173-P0174.); and
the one or more actuators to dispense the one or more substances from the one or more cartridges and the heating element to heat the one or more substances into the vaporized form (A user synced with a smart device (P0168, P0182-P0183, P0186) is provided feedback using the vaporization unit shown in Fig. 4 and FIG. 20 is a flow chart describing steps involved in filling a vaporization unit with substance mentioned in P0173-P0174. Also, in [P0117] the pressure from the inhalation activates an actuator 117 which in turn activates the battery 145 thus powering up the vaporization unit 405. The electrical current from the battery 145 heats the bare wire that is wrapped around the saturated wick 135 (the heating coil 195) causing the substance to vaporize. As the substance vaporizes, and the consumer inhales, the vapor travels down the airway and out of the mouthpiece 100.).
Although Stevens discloses receiving instructions of a dispensed vapor form as mentioned above, Stevens doses not explicitly teach a cause, responsive to receiving the instructions. 
Poutiatine teaches in column 20, line 41 to column 21, line 13, where a patient depresses button to cause dispensing a dosage with the physician’s instructions (column 15, line 60 to column 16, line 2). Also see non-solid vapor form in column 39, lines 29-32. See Fig. 20F-Fig. 22B.
Therefore, it would have been obvious to one of ordinary skill in the art of drug dispensing management before the effective filing date of the invention to modify the system of Steven to have a cause, responsive to receiving the instructions, as taught by Poutiatine, to save time dispensing life-saving medications for asthmatic patients having difficulty breathing.
Claim 2:
Stevens discloses wherein the substance comprises cannabis (See cannabis concentrates in P0190-P0193, P0201.).
Claim 3:
Stevens discloses wherein the one or more processors are configured to determine a remaining quantity of the substance of the cartridge and to monitor a consumption rate of the substance via vaporization (See [P0174] If the vaporization unit is either new 3220 or is reusable 3270 and has refills remaining 3280, it will be filled 3230. Either during or after filling, the substance identifier will be associated with the unit data 3240 and then either transmitted to an external server or cloud, stored in local memory, or both transmitted and stored 3250, shown in Fig. 20.).
Claim 4:
Stevens discloses the one or more processors are configured to communicate one of the quantity or the consumption rate over the one or more networks (See controlling dosage in P0099, P0125 and in [P0187] disable the vaporization unit based on the consumption data, i.e. if the consumption data indicates that a pre-determined or pre-programmed amount has been consumed by the user. In [P0154] one or more processors in the multiprocessor network are configured to operate a Bluetooth transceiver 615 which is configured to detect and establish communication between the multiprocessor network and the vaporization unit 405 in proximity to the multiprocessor network.).
Claim 6:
Stevens discloses wherein the apparatus is further configured to position via the one or more actuators a chamber of the plurality of chambers into communication with the heating element for vaporization (In [P0117] the pressure from the inhalation activates an actuator 117 which in turn activates the battery 145 thus powering up the vaporization unit 405. The electrical current from the battery 145 heats the bare wire that is wrapped around the saturated wick 135 (the heating coil 195) causing the substance to vaporize. As the substance vaporizes, and the consumer inhales, the vapor travels down the airway and out of the mouthpiece 100.).
Claim 7:
Stevens discloses wherein the instructions provide dosage instructions
Claim 8:
Stevens discloses wherein the one or more processors are further configured to cause the one or more actuators to actuate the one or more cartridges to dispense an amount of the one or more substances corresponding to the dosage instructions (See controlling dosage in P0099, P0125 and in [P0187] disable the vaporization unit based on the consumption data, i.e. if the consumption data indicates that a pre-determined or pre-programmed amount has been consumed by the user.). See [P0113] The depicted embodiment is cylindrically shaped and comprises a mouthpiece 100, a substance container 110 shaped as in FIG. 2A, filter 120, a vaporization chamber 130 with a wick 135, a heater 190, a battery 145, an end cap 150, electronics 115, an actuator 117, and a housing 180. The electronics 115 may comprise an LED and the processor 400.).
Claim 9:
Stevens discloses further comprising a temperature control module to control a temperature of heating the one or more substances (See [P0122] the heating capabilities of the unit can be programmed or otherwise set to heat product to specific temperatures, thereby maximizing the user-benefit of certain therapeutic cannabis compounds, which are known to have different and distinct boiling points when vaporized.).
Claim 10:
Stevens discloses wherein the instructions from the system provides temperature information wherein the one or more processors are further configured to cause the heating element to heat the one or more substances according to the temperature information.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 2016/0211693 A1) in view of Poutiatine (US 8,905,964 B2) further in view of Juster (US 2013/0340775 A1).
Claim 5:
Juster further teaches wherein the one or more cartridges comprises a plurality of chambers (See chambers for liquid 1 and liquid 2 shown in Fig. 5.).
Therefore, it would have been obvious to one of ordinary skill in the art of vaporization device management at the time of the invention to modify the system of Steven and Poutiatine to have a plurality of chambers, as taught by Juster, to provide the user with options of substances.
Claims 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Juster (US 2013/0340775 A1) in view of Stevens (US 2016/0211693  A1).
Claim 11:
Juster discloses a system, comprising:
a management system to communicate with a plurality of dispensing devices that dispense substances to users (Using devices shown in Fig. 18 (Item 1808), P0085, by healthcare professionals (1814) and clinical trials (1812), connected to the network to communicate provided Nicotine replacement therapies (P0026, P0086).);
a dispensing device of the plurality of dispensing devices comprising:
one or more cartridges comprising one or more substances (With the liquid contained in the cartridge, see e-Liquid in container mentioned in P0033, P0035.); 
one or more actuators configured to actuate the one or more cartridges for dispensing of the one or more substances from the one or more cartridges (With actuators as programmed to control the amount of medication dispensed, see e-Cigarette controller (Abstract, P0029, and Fig. 1).);
a heating element configured to heat one or more substances of the one or more cartridges to a point of vaporization to generate a vaporized form of the substance (See heating element of the vaporizer mentioned in Fig. 1, Fig. 2, Fig. 5, P0034-P0036.);
an outlet port through which the vaporized form of the substance is inhalable by the user (See [P0032] sucks up a liquid from a reservoir through a narrow tube or tubes into the moving gas flow, and projects it forward as a fine spray of droplets. When liquid is moved through wick capillaries a pressure difference may be effective in creating shear forces. See Fig. 3, Fig. 4, Fig. 16.);
one or more processors configured to receive instructions from the management system (See user/consumer devices (Using devices as processors shown in Fig. 18 (Item 1808), P0085, by healthcare professionals (1814) and clinical trials (1812). See P0039, Fig. 7 (Items 702 and 703).); and
wherein the management system communicates remotely via one or more networks, responsive to input from one or more users of the management systems, instructions to administer a substance of a user of a plurality of users subscribed to the management system (Taught as healthcare professionals (1814) and clinical trials (1812), managing Nicotine replacement therapies (P0026, P0085-P0086); and
	Although Juster teaches dispensing the substance with a cartridge vapored device wherein the dispensing device receives the instructions from management system as mentioned above, Juster does not explicitly teach receiving the instructions to dispense the substances in a vaporized form:
wherein the one or more processors, responsive to receiving the instructions, causes via the one or more actuators to dispense the or more substances from the one or more cartridges and the heating element to heat the one or more substances into the vaporized form in accordance with the instructions.
Steven teaches that it is known in the art of vaporization device management at the time of the invention to receiving the instructions to dispense the substances to avoid misuse and injury while using 
Therefore, it would have been obvious to one of ordinary skill in the art of vaporization device management at the time of the invention to modify the system of Juster to receiving the instructions to dispense the substances, as taught by Steven, to avoid misuse and injury while using regulated substances.
Claim 12:
Stevens discloses wherein the instructions from the management system provides dosage instructions of the substance for the user (The recipe book, temperature ranges (P0201-P0203) and understanding of formulas and molecular mass (P0220-P0225) assists the user for proper dosing. Also see, controlling dosage in P0184-P0185.).
Therefore, it would have been obvious to one of ordinary skill in the art of vaporization device management at the time of the invention to modify the system of Juster to provide dosage instructions of the substance, as taught by Steven, to avoid misuse and injury while using regulated substances.
Claim 13:
Stevens discloses wherein the one or more processors are further configured to cause the one or more actuators to actuate the cartridge to dispense an amount of the substance corresponding to the dosage instructions (See controlling dosage in P0099, P0125 and in [P0187] disable the vaporization unit based on the consumption data, i.e. if the consumption data indicates that a pre-determined or pre-programmed amount has been consumed by the user.). See [P0113] The depicted embodiment is cylindrically shaped and comprises a mouthpiece 100, a substance container 110 shaped as in FIG. 2A, filter 120, a vaporization chamber 130 with a wick 135, a heater 190, a battery 145, an end cap 150, electronics 115, an actuator 117, and a housing 180. The electronics 115 may comprise an LED and the processor 400.).
Therefore, it would have been obvious to one of ordinary skill in the art of vaporization device management at the time of the invention to modify the system of Juster to actuate the cartridge to dispense an amount of the substance, as taught by Steven, to provide safety mechanisms while using regulated substances.
Claim 14:
Stevens discloses wherein the medical management system is configured to receive feedback from the dispensing device on use of the dispensing device (A user synced with a smart device (P0168, P0182-P0183, P0186) is provided feedback using the vaporization unit shown in Fig. 4 and FIG. 20 is a flow chart describing steps involved in filling a vaporization unit with substance mentioned in P0173-P0174.). 
Therefore, it would have been obvious to one of ordinary skill in the art of vaporization device management at the time of the invention to modify the system of Juster to receive feedback, as taught by Steven, to avoid misuse and injury while using regulated substances.
Claim 15:
Stevens discloses wherein the dispending device may only one of transmit or receive data from the medical management system at a predetermined location of the patient (Taught in [P0184] The vaporization unit may include GPS 2330, accelerometer 2350, and internal clock 2340, or ability to sync with a smart device 2360 for the associated information. The vaporization unit may be programmed to only work at certain times of the day and/or in only certain locations as a method of dosage and usage control.).
Therefore, it would have been obvious to one of ordinary skill in the art of vaporization device management at the time of the invention to modify the system of Juster to transmit or receive data 
Claim 16:
Stevens discloses wherein the dispending device is configured to maintain activity logs to identify one or more of the following: a date and time substance is dispensed and a dosage of the substance dispensed (Taught in P0184 as dosage control certain times of the day and logged data in P0155.).
Therefore, it would have been obvious to one of ordinary skill in the art of vaporization device management at the time of the invention to modify the system of Juster to maintain activity logs, as taught by Steven, to maintain appropriate record keeping while taking regulated substances.
Claim 17:
Stevens discloses wherein the substance comprises one or more of the following: cannabis, caffeine, panax, ginseng, gingko, biloba, bitter orage, cola-nut, guarana, natrum carbonicum, green tea, cocoa extract, cannabis and yerba mate (See cannabis concentrates in P0190-P0193, P0201.).
Therefore, it would have been obvious to one of ordinary skill in the art of vaporization device management at the time of the invention to modify the system of Juster to have the substance comprising cannabis, as taught by Steven, to take advantage of smoking without tar, reducing the risk of cancer.
Claim 18:
Stevens discloses wherein the one or more processors are configured to determine a remaining quantity of the substance of the cartridge and to monitor a consumption rate of the substance via vaporization (Taught as determined refills remaining in P0174.).

Claim 19:
Stevens discloses the one or more processors are configured to communicate one of the quantity or the consumption rate over the one or more networks (See controlling dosage in P0099, P0125 and in [P0187] disable the vaporization unit based on the consumption data, i.e. if the consumption data indicates that a pre-determined or pre-programmed amount has been consumed by the user. In [P0154] one or more processors in the multiprocessor network are configured to operate a Bluetooth transceiver 615 which is configured to detect and establish communication between the multiprocessor network and the vaporization unit 405 in proximity to the multiprocessor network.).
Therefore, it would have been obvious to one of ordinary skill in the art of vaporization device management at the time of the invention to modify the system of Juster to monitor the consumption rate as taught by Steven, to avoid misuse and injury while using regulated substances.
Claim 20:
Juster discloses wherein the one or more cartridges comprises a plurality of chambers (See chambers for liquid 1 and liquid 2 shown in Fig. 5.). 
Claim 21:
Stevens discloses wherein the apparatus is further configured to position via the one or more actuators a chamber of the plurality of chambers into communication with the heating element for vaporization (In [P0117] the pressure from the inhalation activates an actuator 117 which in turn activates the battery 145 thus powering up the vaporization unit 405. The electrical current from the battery 145 heats the bare wire that is wrapped around the saturated wick 135 (the heating coil 195) causing the substance to vaporize. As the substance vaporizes, and the consumer inhales, the vapor travels down the airway and out of the mouthpiece 100.).
Therefore, it would have been obvious to one of ordinary skill in the art of vaporization device management at the time of the invention to modify the system of Juster to actuate the chambers into communication with the heating element for vaporization as taught by Steven, to provide safety mechanisms while using regulated substances.












Response to Arguments
Applicant’s amendments and arguments, see pages 6-7, filed 08/02/2021, with respect to the rejections under U.S.C. § 112(f)  and U.S.C. § 112(f) have been fully considered and are persuasive.  The 112 rejections of claims 1-21 have been withdrawn. 
Identified portions of amended claims 1 and 11 recite “response to receiving the instructions” in Applicant’s arguments have been fully considered, but are now moot in view of the new grounds of rejection.  The Examiner has entered a new rejection under 35 USC § 103 and applied new art and art already of record.
Identified portions of amended claims 1 and 11 reciting “instructions to dispense the one or more substances in a vaporizing form” in Applicant’s arguments have been fully considered, but do not sufficiently overcome the art rejection. See Steven’s Fig. 20 and in [P0174] If the vaporization unit is either new 3220 or is reusable 3270 and has refills remaining 3280, it will be filled 3230. Either during or after filling, the substance identifier will be associated with the unit data 3240 and then either transmitted to an external server or cloud, stored in local memory, or both transmitted and stored 3250. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Teresa Williams whose telephone number is 571.270.5509.  The Examiner can normally be reached on Monday-Friday, 8:30 am – 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Elaine Gort can be reached at 571.272.6781.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/T. W./
Examiner, Art Unit 3686
11/06/2021

/Elaine Gort/              Supervisory Patent Examiner, Art Unit 3686